PER CURIAM.
Marvin Tucker was convicted of possession of cocaine, possession of cocaine with intent to deliver within 1000 feet of a school and obstructing an officer with violence.1 We reverse the conviction for possession of cocaine on double jeopardy grounds. Keene v. State, 600 So.2d 513 (Fla. 2d DCA 1992).
We affirm the remaining convictions as well as the habitual offender sentence imposed. See Baxter v. State, 599 So.2d 721 (Fla.1992).
RYDER, A.C.J., HALL and THREADGILL, JJ., concur.

. §§ 893.13(l)(f), 893.13(l)(e), 843.01, Fla.Stat. (1989).